DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


   	Claims 1-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a natural phenomenon without significantly more. Independent claims  1 and 12 recite characterizing a microorganism-related condition. This judicial exception is not integrated into a practical application because as described in Alice Corp. Pty. Lid. V¥. CLS Bank int'l, 73 WS. 134.5. Or 2347, 170 US P.O.20 1976 (2074), a two-step analysis is required in considering the patent eligibility of the claimed subject matier. The first step requires determining if the claimed subject matter is directed to a judicial exception. The instant independent claims require the determining associations, determining a set of reference abundance ranges, and determining a significance index metric. The courts have found such associations to be drawn to the judicial exception of a natural phenomenon. Thus, the instant claims are drawn to a judicial exception. However, this judicial exception is not integrated into a practical application. The instant claims do not recite a particular machine, transformation, particular treatment, or indicate an improvement to other technology.
 	The second part of the analysis requires determining of the claims include additional elements that are sufficient to amount to significantly more than the judicial exception. Dependent claims 2-11 and 13-24 recite additional steps for determining the associations. However, these additional steps are also part of the judicial exception of determining the natural phenomenon. Thus, these additional steps do not recite additional elements that are significantly more than the judicial exception.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GREGORY M DESIRE whose telephone number is (571)272-7449. The examiner can normally be reached Monday-Friday 6:30am-3:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nay Maung can be reached on 571-272-7882. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





G.D.
August 8, 2022
/GREGORY M DESIRE/Primary Examiner, Art Unit 2664